Citation Nr: 9911449	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran is entitled to interest on the payment of 
Department of Veterans Affairs (VA) disability compensation 
benefits, based on a grant of an increased rate of special 
monthly compensation, effective from February 8, 1969.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  In a May 1996 RO hearing officer decision, it was 
determined that the veteran was entitled to a higher rate of 
payment of special monthly compensation benefits, effective 
from the day following his discharge from military service, 
February 8, 1969.

2.  In a July 1996, the RO effectuated the hearing officer's 
decision by notifying the veteran of his retroactive increase 
in benefits.

3.  There is no statutory or regulatory authority that 
permits entitlement to interest on the payment of VA 
disability compensation benefits.


CONCLUSION OF LAW

The veteran's claim for interest on the payment of an 
increased award of VA special monthly compensation benefits, 
effective from February 8, 1969, is without legal merit.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 19.4, 19.5, 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises out of the veteran's claim that he 
should be awarded interest on VA "back pay" that was 
awarded to him in July 1996, based on a decision that 
retroactively increased his rate of benefits effective to the 
day following his discharge from service, February 8, 1969.  
A brief review of the history of this case reveals that in an 
April 1969 rating decision, the veteran was awarded a total 
disability rating, based on above-the-knee amputations of 
both lower extremities.  He was also awarded special monthly 
compensation, based on complications preventing natural knee 
action with prostheses.  The veteran subsequently appealed 
the level of special monthly compensation, but that claim was 
denied.

In a May 1996 decision by an RO hearing officer, it was 
determined that the veteran was entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(n) (formerly 
38 U.S.C.A. § 314) effective from the day following the 
veteran's discharge from service, which was February 8, 1969.  
Essentially, the hearing officer found that there was clear 
and unmistakable error in prior rating decisions, which had 
denied the foregoing benefit, by finding the veteran entitled 
to special monthly compensation benefits under subsection 
"m" of 38 U.S.C.A. § 1114.  Consequently, by VA letter 
dated in July 1996, the veteran was notified that his 
disability compensation benefits were increased, 
retroactively, from February 8, 1969.

In June 1997, the veteran expressed his disagreement with the 
award of increased compensation, in that he thought he should 
be entitled to interest on the award.  The veteran argued 
that other governmental agencies offer interest in monies 
when they are at fault.  He also added that as the VA was 
found at fault by making a clear and unmistakable error, that 
he should not be penalized for this oversight.

The Board notes that while 38 U.S.C.A. § 1110 authorizes the 
VA Secretary to make payments of disability compensation, 
there is no statute authorizing the Secretary to make 
payments of interest on such awards.  The United States 
Supreme Court has repeatedly upheld the limitation on payment 
of interest by the Government, and the no-interest exceptions 
have been expressly defined.  The United States may only pay 
interest pursuant to a contract, in circumstances authorized 
by statute, where the Government has consented to do so, 
where there has been a "taking" under the Fifth Amendment, 
or where the Government operates as a commercial entity.  
Library of Congress v. Shaw, 478 U.S. 310, 317 (1986); United 
States v. Louisiana, 446 U.S. 253, 264-265 (1980); Smyth v. 
United States, 302 U.S. 329, 353 (1937).

There is no legal authority cited by the veteran which 
provides for the payment of interest by the VA on disability 
compensation awards.  Nor does the veteran's claim fall into 
one of the no-interest "exceptions" noted above.  The Board 
acknowledges the veteran's representative's contention that 
"there is no law either way," regarding the payment of 
interest, and that "the law is silent on this point," 
thereby suggesting that interest should be paid.  However, 
the fact that there may be no statutory or regulatory 
authority addressing the payment of interest for awards of VA 
compensation benefits, does not consequently permit payment 
of interest.  Further, the Board is bound by VA laws and 
regulations, and is not free to make decisions without 
controlling legal authority.  38 U.S.C.A. § 7104(c).  In 
short, there is simply no legal basis for payment of 
interest, and the veteran's appeal is denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).


ORDER

The claim for entitlement to interest on the payment of VA 
disability compensation benefits, based on a grant of an 
increased rate of special monthly compensation, effective 
from February 8, 1969, is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

